MINTON, C.J.,
dissenting:
I compliment Justice Venters for his thoroughly researched and well-written majority opinion; but I cannot join it for the reasons expressed in my opinion in J.N.R. v. O’Reilly, 264 S.W.3d 587 (Ky.2008).
The majority here adopts a definition of bom out of wedlock that includes being “born to a married woman but having a father other than the woman’s husband.” The General Assembly could have adopted substantially the same definition by incorporating into KRS 406.011 the language proposed by the drafters of the Uniform Act on Paternity (1960): “[a] child born out of wedlock includes a child born to a married woman by a man other than her husband.” But it chose not to; instead, it explicitly “includes” in KRS 406.011 “a child born to a married woman” as a child bom out of wedlock only “where evidence shows that the marital relationship between the husband and wife ceased ten (10). months prior to the birth of the child.” See J.N.R., 264 S.W.3d at 590-91. And while use of the term includes might otherwise signal an illustrative rather than exhaustive term, I believe that the legislature’s refusal to adopt the broad definition proposed by the Uniform Act on Paternity draft evinces a clear legislative intent contrary to the majority’s interpretation.
Given that KRS 406.180 states that KRS Chapter 406 only applies to births “out of wedlock” and that the legislature chose not to adopt the definition of bom out of wedlock that the majority adopts today, I do not agree with the majority that the trial court had subject matter jurisdiction simply because a paternity action was purportedly filed under KRS 406.021.
Perhaps changing mores and the advent of DNA testing call for a different approach than the one the legislature chose in decades past. If so, the legislature should undertake that broad policy debate. But I do not believe it is proper for this Court to amend the statutes by construing them in a manner contrary to the legislature’s clear intent.
Thus, I respectfully dissent.